DETAILED ACTION

Applicant’s reply filed 8/18/2020 is acknowledged. Original claims 1-10 are cancelled, and new claims 11-20 are added. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
Figures 5-7 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the power unit (claim 17) and vehicle’s wishbone (claim 19) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.


Claim Objections
Claim 1 is objected to because of the following informalities:  for grammatical correctness, Examiner recommends replacing “transmits” (in the third line of the claim) with “transmit”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 11-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 11 recites multiple instances of gearing, with inconsistent terminology, such that the gearing is not understood. 
The second line of claim 11 requires “a toothed gearing”;
The sixth line of claim 11 requires “at least one gearing”;
The seventh line of claim 11 requires “that gearing”;
The eighth line of claim 11 requires “the gearing”.
Based on these recitations, it is unclear whether there is a single gearing, multiple gearings, etc. For promoting definiteness, Applicant is encouraged to amend the claims to utilize consistent terminology throughout the claims. Additionally, Applicant is encouraged to submit clarifying remarks to specifically point out what the claimed gearing encompasses.

Claim 11 recites: “wherein the drive chain ends with fixing elements with nuts used for tension adjustments and with tensioning springs”. It is understood that the drive chain has two ends (see the third line of the claim).  Does the recitation imply that both ends of the drive chain include these features? 

Claim 11 recites: “wherein the drive chain interacts with a cogwheel of at least one gearing, coupled via a freewheel with a large cogwheel of that gearing, connected by means of a short chain with a drive wheel of at least one electric generator”. 
It is unclear what is coupled via a freewheel. Is the chain or the cogwheel coupled via the freewheel?   Similarly, it is unclear what is connected by means of a short chain with a drive wheel?  How many cogwheels are intended to be claimed?

The tenth line of claim 11 recites “vibrating elements of a vehicle”. The recitation is indefinite, as it is unclear what vehicle structures are encompassed by “vibrating elements of a vehicle”. For example, regular operation of consumer vehicles (and other vehicles as well) may include travel over rough terrain, speed bumps, and/or hills. During driving a regular consumer vehicle, at least nearly every component (seats, drivetrain, tires, body, etc.) experiences some kind of vibration or relative movement during regular operation.  For these reasons, it is not clear what the metes and bounds of the claimed “vibrating elements” are, and the limitation is considered indefinite. 

Lines 10-11 of claim 11 recite: “whereby the converter translates reciprocating motion of vibrating elements of a vehicle to circular motion of a driveshaft of an electric generator.” Is the electric generator of this recitation the same electric generator introduced in the 8th line of the claim? 

Claim 12 recites “a first movable element”. It is unclear whether the first movable element of claim 12 is the same movable element introduced by claim 11.  For promoting definiteness, Applicant is encouraged to utilize consistent terminology throughout the claims.

	Claim 13 recites: “wherein its movable element is permanently fixed”. The recitation is unclear, as it is unknown what specifically “it” refers to. To render definiteness, the recitation may be amended as follows: wherein  the movable element is permanently fixed. Such an amendment would clarify that “it” is the vibration-to-electric energy converter.  Claim 14 is indefinite for the same reasons. 

Claim 14 requires “gearings”. It is unclear whether the gearings of claim 14 are the same as the “at least one gearing” introduced by claim 11.  For promoting definiteness, Applicant is encouraged to utilize consistent terminology throughout the claims.

In claim 17, there is improper antecedent basis for “an immovable element”, since this limitation was previously introduced by claim 11. 

Claim 17 requires “a flexibly suspended movable element”. It is unclear whether the a flexibly suspended movable element of claim 17 is the same as the “movable element” introduced by claim 11.  For promoting definiteness, Applicant is encouraged to utilize consistent terminology throughout the claims. 

Claim 18 recites: “wherein the immovable element is a part of a vehicle's body, preferably the vehicle's floor.” The word "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.

Due to the extent of indefiniteness in some of the claims, a definite interpretation of some of the claims cannot be ascertained, and as such, any prior art rejection(s) would be inapplicable. This is not necessarily an indication that these claims contain allowable subject matter. Though no prior art rejection(s) are presented in the current action, please note that pertinent references have been cited.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art cited with the Action relates to vibration-to-electric energy converters in various systems (in vehicles, and other systems that involve reciprocating motion). These converters have features relevant to the claimed invention, including various chains, gearing, freewheeling, etc. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMA K FRICK whose telephone number is (571)270-5403.  The examiner can normally be reached on 9AM-5PM EST M, T, F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on (303) 297-4324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EMMA K FRICK/            Primary Examiner, Art Unit 3618